As filed with the Securities and Exchange Commission on May 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis and Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez, President Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Name and address of agent for service) Copy to: Mitchell E. Nichter, Esq. Paul, Hastings, Janofsky & Walker, LLP 55 Second Street, 24th Floor San Francisco, CA 94105 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Schedule of Investments - March 31, 2010 Hotchkis and Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 99.75% Held Value CONSUMER DISCRETIONARY - 11.04% Hotels, Restaurants & Leisure - 1.47% Carnival Corporation $ McDonald'sCorporation Media - 3.76% Comcast Corporation Interpublic Group of Companies, Inc.(a) Time Warner Cable, Inc. Multiline Retail - 1.75% J.C. Penney Company, Inc. Specialty Retail - 4.06% The Gap, Inc. Home Depot, Inc. Limited Brands, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 7.05% Food & Staples Retailing - 3.32% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.80% Kraft Foods, Inc. Tobacco - 2.93% Lorillard, Inc. Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 10.38% Oil, Gas & Consumable Fuels - 10.38% ConocoPhillips Exxon Mobil Corporation Marathon Oil Corporation Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 28.45% Commercial Banks - 7.45% KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Company Consumer Finance - 1.79% American ExpressCompany Capital One FinancialCorporation Diversified Financial Services - 11.00% Bank of AmericaCorporation Citigroup, Inc.(a) JPMorgan Chase & Company Insurance - 8.21% The Allstate Corporation Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. The Travelers Companies, Inc. XL Capital Limited TOTAL FINANCIALS HEALTH CARE - 6.38% Health Care Equipment & Supplies - 0.27% Zimmer Holdings, Inc.(a) Pharmaceuticals - 6.11% Bristol-Myers SquibbCompany Eli Lilly &Company Johnson & Johnson Merck & Company, Inc. Pfizer, Inc. TOTAL HEALTH CARE INDUSTRIALS - 13.69% Aerospace & Defense - 6.75% The Boeing Company Empresa Brasileira de Aeronautica SA - ADR (a) Honeywell International, Inc. Lockheed MartinCorporation Northrop GrummanCorporation Air Freight & Logistics - 1.37% FedExCorporation Industrial Conglomerates - 1.67% Tyco International Limited Machinery - 3.90% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 11.53% Computers & Peripherals - 1.94% Hewlett-Packard Company International Business Machines Corporation Electronic Equipment, Instruments & Components - 2.44% Tyco Electronics Limited Internet Software & Services - 0.24% eBay, Inc.(a) IT Services - 0.46% Accenture PLC Software - 6.45% CA, Inc. MicrosoftCorporation OracleCorporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.50% Chemicals - 1.50% PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 3.10% Wireless Telecommunication Services - 3.10% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.63% Electric Utilities - 6.63% Edison International EntergyCorporation Exelon Corporation FPL Group, Inc. TOTAL UTILITIES Total investments - 99.75% (Cost$531,309,305) Time deposit* - 0.03% Other assets in excess of liabilities - 0.22% Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - March 31, 2010 Hotchkis and Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 98.45% Held Value CONSUMER DISCRETIONARY - 12.29% Automobiles - 1.06% Harley-Davidson, Inc. $ Household Durables - 0.51% Fortune Brands, Inc. Media - 2.64% Comcast Corporation Multiline Retail - 2.23% J.C. Penney Company, Inc. Specialty Retail - 4.97% The Gap, Inc. Home Depot, Inc. Limited Brands, Inc. Textiles, Apparel & Luxury Goods - 0.88% Jones Apparel Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.45% Food & Staples Retailing - 2.43% Safeway, Inc. Tobacco - 2.02% Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 7.73% Oil, Gas & Consumable Fuels - 7.73% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 30.25% Commercial Banks - 7.86% PNC Financial Services Group, Inc. Regions Financial Corporation Wells Fargo & Company Consumer Finance - 1.23% Capital One FinancialCorporation Diversified Financial Services - 12.11% Bank of AmericaCorporation Citigroup, Inc. (a) JPMorgan Chase & Company Insurance - 9.05% The Allstate Corporation Genworth Financial, Inc.(a) MetLife, Inc. The Travelers Companies, Inc. Unum Group XL Capital Limited TOTAL FINANCIALS HEALTH CARE - 6.90% Pharmaceuticals - 6.90% Bristol-Myers SquibbCompany Eli Lilly &Company Merck & Company, Inc. Pfizer, Inc. TOTAL HEALTH CARE INDUSTRIALS - 12.54% Aerospace & Defense - 6.26% The Boeing Company Empresa Brasileira de Aeronautica SA - ADR (a) Lockheed MartinCorporation Northrop GrummanCorporation Industrial Conglomerates - 1.65% Tyco International Limited Machinery - 4.63% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 10.68% Computers & Peripherals - 1.70% International Business Machines Corporation Electronic Equipment, Instruments & Components - 2.96% Tyco Electronics Limited Software - 6.02% CA, Inc. MicrosoftCorporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 2.90% Chemicals - 2.90% Celanese Corporation PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 3.08% Wireless Telecommunication Services - 3.08% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 7.63% Electric Utilities - 7.17% Edison International Exelon Corporation FPL Group, Inc. Multi-Utilities - 0.46% Wisconsin Energy Corporation TOTAL UTILITIES Total investments - 98.45% (Cost $1,314,593,419) Time deposit* - 1.68% Liabilities in excess of other assets - (0.13)% ) Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - March 31, 2010 Hotchkis and Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 94.45% Held Value CONSUMER DISCRETIONARY - 20.28% Auto Components - 2.94% The Goodyear Tire & Rubber Company(a) $ Magna International, Inc. Automobiles - 0.76% Harley-Davidson, Inc. Diversified Consumer Services - 0.40% Weight Watchers International, Inc. Media - 9.49% Interpublic Group of Companies, Inc.(a) Liberty Global, Inc.(a) Time Warner Cable, Inc. Valassis Communications, Inc.(a)(b) Specialty Retail - 5.03% The Gap, Inc. Limited Brands, Inc. Rent-A-Center,Inc.(a) Textiles, Apparel & Luxury Goods - 1.66% Jones Apparel Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 6.20% Food & Staples Retailing - 4.03% Safeway, Inc. SUPERVALU, Inc. Tobacco - 2.17% Lorillard, Inc. TOTAL CONSUMER STAPLES ENERGY - 3.79% Oil, Gas & Consumable Fuels - 3.79% Cobalt International Energy, Inc.(a) Forest Oil Corporation(a) Stone Energy Corporation(a) TOTAL ENERGY FINANCIALS - 25.91% Commercial Banks - 9.51% Fifth Third Bancorp First Horizon NationalCorporation(a) 1 9 Huntington Bancshares, Inc. KeyCorp Regions Financial Corporation SunTrust Banks, Inc. Consumer Finance - 2.71% Capital One FinancialCorporation Discover Financial Services Diversified Financial Services - 1.78% PHH Corporation(a) Insurance - 10.24% The Allstate Corporation CNA Financial Corporation(a) Conseco, Inc.(a) Genworth Financial, Inc.(a) The Hanover Insurance Group, Inc.(c) Hartford Financial Services Group, Inc. XL Capital Limited Real Estate Management & Development - 1.67% MI Developments, Inc. TOTAL FINANCIALS HEALTH CARE - 5.24% Health Care Equipment & Supplies - 1.94% Kinetic Concepts, Inc.(a) Health Care Providers & Services - 0.49% LifePoint Hospitals, Inc.(a) Pharmaceuticals - 2.81% Endo Pharmaceuticals Holdings, Inc.(a) King Pharmaceuticals, Inc.(a) TOTAL HEALTH CARE INDUSTRIALS - 9.33% Aerospace & Defense - 1.65% Empresa Brasileira de Aeronautica SA - ADR (a) Machinery - 1.09% PACCAR, Inc. Professional Services - 2.69% Manpower, Inc. Road & Rail - 3.90% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 10.83% Electronic Equipment, Instruments & Components - 2.92% Tyco Electronics Limited Semiconductors & Semiconductor Equipment - 2.15% National Semiconductor Corporation ON Semiconductor Corporation(a) Software - 5.76% CA, Inc. Novell, Inc.(a) Symantec Corporation(a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 3.16% Chemicals - 3.16% Celanese Corporation PPG Industries, Inc. RPM International, Inc. TOTAL MATERIALS UTILITIES - 9.71% Electric Utilities - 6.98% Edison International Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. Independent Power Producers & Energy Traders - 0.63% Mirant Corporation(a) Multi-Utilities - 2.10% PG&E Corporation Wisconsin Energy Corporation TOTAL UTILITIES Total investments - 94.45% (Cost$1,525,792,592) Collateral for securities on loan^ - 0.50% Time deposit* - 5.37% Liabilities in excess of other assets - (0.32)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the Investment Company Act of 1940.A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2010, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2009 Additions Reductions March 31, 2010 Income March 31, 2010 MI Developments,Inc. + — $ $ Valassis Communications, Inc. — $ + Issuer was not an affiliate as of March 31, 2010. (c) - All or a portion of this security is on loan. The total market value of securities on loan was $7,145,786. ADR - American Depositary Receipt ^ - Collateral for securities on loan was held as cash. * - Time deposit with Wells Fargo bears interest at0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - March 31, 2010 Hotchkis and Wiley Small Cap Value Fund (Unaudited) Shares COMMON STOCKS - 98.07% Held Value CONSUMER DISCRETIONARY - 20.62% Auto Components - 2.70% The Goodyear Tire & Rubber Company(a) $ Hawk Corporation(a) Diversified Consumer Services - 0.77% Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 0.68% Jack in the Box, Inc.(a) Lakes Entertainment, Inc.(a) Household Durables - 1.27% Furniture Brands International, Inc.(a) Media - 6.58% Interpublic Group of Companies, Inc.(a) Valassis Communications, Inc.(a) Westwood One,Inc.(a) Specialty Retail - 3.67% Limited Brands, Inc. Rent-A-Center,Inc.(a) Textiles, Apparel & Luxury Goods - 4.95% Jones Apparel Group, Inc. Quiksilver, Inc.(a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.64% Food Products - 1.64% Overhill Farms, Inc.(a) TOTAL CONSUMER STAPLES ENERGY - 2.53% Oil, Gas & Consumable Fuels - 2.53% Stone Energy Corporation(a) TOTAL ENERGY FINANCIALS - 29.73% Commercial Banks - 8.11% Associated Banc-Corp First Horizon NationalCorporation(a) First Interstate BancSystem, Inc.(a) KeyCorp Marshall & Ilsley Corporation Susquehanna Bancshares, Inc. Synovus Financial Corporation Webster FinancialCorporation Diversified Financial Services - 3.06% PHH Corporation(a) Insurance - 12.79% Conseco, Inc.(a) Employers Holdings, Inc. The Hanover Insurance Group, Inc.(c) PMA Capital Corporation(a) Primerica, Inc. (a) Symetra Financial Corporation(a) United America Indemnity Limited - Class A(a) Real Estate Investment Trusts - 3.74% CapLease,Inc. U-Store-It Trust Walter Investment Management Corporation Real Estate Management & Development - 1.99% MI Developments, Inc. Thrifts & Mortgage Finance - 0.04% Territorial Bancorp, Inc. TOTAL FINANCIALS HEALTH CARE - 5.01% Health Care Equipment & Supplies - 1.97% Kinetic Concepts, Inc.(a) Health Care Providers & Services - 1.02% LifePoint Hospitals, Inc.(a) Pharmaceuticals - 2.02% Endo Pharmaceuticals Holdings, Inc.(a) King Pharmaceuticals, Inc.(a) TOTAL HEALTH CARE INDUSTRIALS - 13.53% Aerospace & Defense - 0.84% Empresa Brasileira de Aeronautica SA - ADR (a) Machinery - 3.38% Miller Industries, Inc. (b) Professional Services - 5.39% Heidrick & Struggles International, Inc. Hudson Highland Group, Inc.(a)(b) Manpower, Inc. Road & Rail - 3.92% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 10.91% Computers & Peripherals - 0.99% Hypercom Corporation(a) IT Services - 4.85% InfoGROUP, Inc.(a) Ness Technologies, Inc.(a) Wright Express Corporation(a) Semiconductors & Semiconductor Equipment - 1.06% ON Semiconductor Corporation(a) Software - 4.01% Lawson Software, Inc.(a) Novell, Inc.(a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 5.65% Metals & Mining - 5.65% Carpenter Technology Corporation Haynes International, Inc. Kaiser Aluminum Corporation Universal Stainless & Alloy(a) TOTAL MATERIALS UTILITIES - 8.45% Electric Utilities - 7.48% Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. Independent Power Producers & Energy Traders - 0.97% Mirant Corporation(a) TOTAL UTILITIES Total investments - 98.07% (Cost$261,757,289) Collateral for securities on loan^ - 1.20% Time deposit* - 2.38% Liabilities in excess of other assets - (1.65)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the Investment Company Act of 1940.A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2010, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2009 Additions Reductions March 31, 2010 Income March 31, 2010 Hudson Highland Group, Inc. $ — $ Miller Industries, Inc. — $ (c) - All or a portion of this security is on loan. The total market value of securities on loan was $2,639,989. ADR - American Depositary Receipt ^ - Collateral for securities on loan was held as cash. * - Time deposit with Wells Fargo bears interest at0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - March 31, 2010 Hotchkis and Wiley Value Opportunities Fund (Unaudited) Shares COMMON STOCKS - 89.82% Held Value CONSUMER DISCRETIONARY - 10.66% Auto Components - 1.44% The Goodyear Tire & Rubber Company(a) $ Distributors - 0.67% KSW, Inc. Hotels, Restaurants & Leisure - 0.56% Lakes Entertainment, Inc.(a) Household Durables - 1.35% Furniture Brands International, Inc.(a) Media - 5.00% Valassis Communications, Inc.(a) Westwood One,Inc.(a) Textiles, Apparel & Luxury Goods - 1.64% Quiksilver, Inc.(a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 10.06% Food Products - 4.13% Overhill Farms, Inc.(a) Tobacco - 5.93% Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 7.42% Oil, Gas & Consumable Fuels - 7.42% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 21.86% Commercial Banks - 4.88% Wells Fargo & Company Diversified Financial Services - 7.41% Bank of AmericaCorporation JPMorgan Chase & Company Insurance - 5.83% Conseco, Inc.(a) Primerica, Inc. (a) United America Indemnity Limited - Class A(a) Real Estate Management & Development - 1.86% MI Developments, Inc. Thrifts & Mortgage Finance - 1.88% Tree.com, Inc.(a) TOTAL FINANCIALS HEALTH CARE - 0.88% Pharmaceuticals - 0.88% Eli Lilly &Company TOTAL HEALTH CARE INDUSTRIALS - 13.45% Air Freight & Logistics - 0.51% Air T, Inc. Machinery - 4.01% Miller Industries, Inc. Professional Services - 5.69% Hudson Highland Group, Inc.(a) Road & Rail - 3.24% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 7.44% IT Services - 3.19% InfoGROUP, Inc.(a) Software - 4.25% CA, Inc. TOTAL INFORMATION TECHNOLOGY MATERIALS - 7.08% Containers & Packaging - 3.65% UFP Technologies,Inc.(a) Metals & Mining - 3.43% Haynes International, Inc. Kaiser Aluminum Corporation TOTAL MATERIALS TELECOMMUNICATION SERVICES - 6.00% Wireless Telecommunication Services - 6.00% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 4.97% Electric Utilities - 4.97% Exelon Corporation TOTAL UTILITIES Total common stocks (Cost$49,785,339) OTHER INVESTMENT COMPANIES - 2.66% Equity Mutual Funds - 2.66% Diamond Hill Financial Trends Fund, Inc. John Hancock Bank and Thrift Opportunity Fund Total other investment companies (Cost$1,170,977) PREFERRED STOCKS - 0.78% FINANCIALS - 0.78% Thrifts & Mortgage Finance - 0.78% Federal Home Loan Mortgage Corporation - Series N(a) Federal Home Loan Mortgage Corporation - Series Z (a) TOTAL FINANCIALS Total preferred stocks (Cost$348,873) CONVERTIBLE PREFERRED STOCKS - 1.54% UTILITIES - 1.54% Electric Utilities - 1.54% Great Plains Energy, Inc., 12.000% TOTAL UTILITIES Total convertible preferred stocks (Cost$683,650) CONVERTIBLE BONDS - 1.50% Principal MATERIALS - 1.50% Amount Metals & Mining - 1.50% Kaiser Aluminum Corporation 4.500%, 04/01/2015 (Acquired 03/24/2010; Cost $786,835)(r) $ TOTAL MATERIALS Total convertible bonds (Cost$786,835) WARRANTS - 0.75% Shares FINANCIALS - 0.75% Held Diversified Financial Services - 0.75% Bank of America Corporation Expiration: January 2019, Exercise Price: $13.30 (Acquired 03/04/2010; Cost $357,429) (a)(r) TOTAL FINANCIALS Total warrants (Cost$357,429) Total investments - 97.05% (Cost$53,133,103) Time deposit* - 3.16% Liabilities in excess of other assets - (0.21)% ) Net assets - 100.00% $ (a) - Non-income producing security. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of restricted securities was $1,204,567, representing 2.25% of net assets. ADR - American Depositary Receipt * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - March 31, 2010 Hotchkis and Wiley High Yield Fund (Unaudited) Principal CORPORATE BONDS - 86.76% Amount Value Airlines - 2.16% Delta Air Lines, Inc. 9.500%, 09/15/2014 (Acquired 09/23/2009 - 03/19/2010; Cost $912,550)(r) $ $ United Air Lines, Inc. 9.875%, 08/01/2013 (Acquired 01/11/2010; Cost $496,295)(r) 9.750%, 01/15/2017 Apparel/Textiles - 1.00% Quiksilver, Inc. 6.875%, 04/15/2015 Auto Loans - 1.68% Credit Acceptance Corporation 9.125%, 02/01/2017 (Acquired 01/25/2010 - 02/18/2010; Cost $738,984)(r) Ford Motor Credit Company LLC 8.125%, 01/15/2020 Auto Parts & Equipment - 4.25% Affinia Group, Inc. 10.750%, 08/15/2016 (Acquired 08/06/2009 - 02/19/2010; Cost $819,579)(r) American Axle & Manufacturing Holdings, Inc. 9.250%, 01/15/2017 (Acquired 12/10/2009 - 02/17/2010; Cost $570,436)(r) ArvinMeritor, Inc. 8.125%, 09/15/2015 Goodyear Tire & Rubber Company 10.500%, 05/15/2016 (b) TRW Automotive, Inc. 8.875%, 12/01/2017 (Acquired 11/18/2009 - 02/26/2010; Cost $799,460) (r) Banking - 7.19% CIT Group, Inc. 7.000%, 05/01/2017 First Tennessee Capital I 8.070%, 01/06/2027 GMAC, Inc. 8.300%, 02/12/2015 (Acquired 02/09/2010; Cost $495,995)(r) 8.000%, 12/31/2018 NB Capital Trust IV 8.250%, 04/15/2027 Zions Bancorporation 7.750%, 09/23/2014 Building Materials - 0.95% Goodman Global Group, Inc. 11.500%, 12/15/2014 (Acquired 12/11/2009 - 01/06/2010; Cost $893,161)(d)(r) Chemicals - 3.96% Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/11/2009 - 02/16/2010; Cost $758,125) (r) LBI Escrow Corporation 8.000%, 11/01/2017 (Acquired 03/24/2010; Cost $1,000,000) (c)(r) Momentive Performance Materials, Inc. 12.500%, 06/15/2014 (Acquired 10/23/2009; Cost $533,413) (r) 9.750%, 12/01/2014 Solutia, Inc. 8.750%, 11/01/2017 Computer Hardware - 1.12% Equinix, Inc. 8.125%, 03/01/2018 Consumer - Products - 1.14% Easton-Bell Sports, Inc. 9.750%, 12/01/2016 (Acquired 11/20/2009 - 03/09/2010; Cost $547,685)(r) FGI Holding Company, Inc. 11.250%, 10/01/2015 (Acquired 03/30/2010; Cost $490,000) (c)(e)(r) Consumer/Commercial/Lease Financing - 4.09% International Lease Finance Corporation 8.750%, 03/15/2017 (Acquired 03/17/2010 - 03/30/2010; Cost $1,478,560)(r) SLM Corporation - Series A 8.450%, 06/15/2018(b) Department Stores - 1.79% Dillard's, Inc. 7.130%, 08/01/2018 Neiman Marcus Group, Inc. 9.000%, 10/15/2015(e) Electric - Generation - 4.59% Edison Mission Energy 7.000%, 05/15/2017 Energy Future Holdings Corporation 11.250%, 11/01/2017(e) Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 Mirant Americas Generation LLC 8.500%, 10/01/2021 NRG Energy, Inc. 7.375%, 02/01/2016 Electric - Integrated - 1.18% North American Energy Alliance LLC/North American Energy Alliance Finance Corporation 10.875%, 06/01/2016 (Acquired 09/22/2009 - 01/26/2010; Cost $1,054,378)(r) Electronics - 0.87% Freescale Semiconductor, Inc. 10.125%, 03/15/2018 (Acquired 02/09/2010 - 02/10/2010; Cost $747,500)(r) Energy - Exploration & Production - 4.02% Denbury Resources, Inc. 8.250%, 02/15/2020 Hilcorp Energy I LP/Hilcorp Finance Company 9.000%, 06/01/2016 (Acquired 10/06/2009 - 01/06/2010; Cost $1,150,482)(r) Stone Energy Corporation 8.625%, 02/01/2017 Swift Energy Company 8.875%, 01/15/2020 Food & Drug Retailers - 1.74% American Stores Company 8.000%, 06/01/2026 Rite Aid Corporation 9.750%, 06/12/2016 10.250%, 10/15/2019 Forestry/Paper - 3.72% Ainsworth Lumber Company Limited 11.000%, 07/29/2015 (Acquired 02/22/2010; Cost $396,285)(e)(r) Appleton Papers, Inc. 10.500%, 06/15/2015 (Acquired 01/29/2010 - 02/09/2010; Cost $968,743)(r) Georgia-Pacific LLC 8.000%, 01/15/2024 Verso Paper Holdings LLC/Verso Paper, Inc. 11.500%, 07/01/2014 (Acquired 05/28/2009; Cost $279,815)(r) Verso Paper Holdings LLC/Verso Paper, Inc. - Series B 9.125%, 08/01/2014 Gaming - 3.82% Ameristar Casinos, Inc. 9.250%, 06/01/2014 Harrah's Operating Company, Inc. 11.250%, 06/01/2017 MGM Mirage, Inc. 13.000%, 11/15/2013 9.000%, 03/15/2020 (Acquired 03/09/2010 - 03/15/2010; Cost $1,512,500)(r) Gas Distribution - 1.56% Enterprise Products Operating LLC - Series A 8.375%, 08/01/2066(a) Ferrellgas LP/Ferrellgas Finance Corporation 9.125%, 10/01/2017 (Acquired 09/09/2009 - 03/11/2010; Cost $915,161)(r) Health Facilities - 4.82% Accellent, Inc. 8.375%, 02/01/2017 (Acquired 01/20/2010; Cost $496,745)(r) Biomet, Inc. 10.000%, 10/15/2017 HCA, Inc. 9.625%, 11/15/2016(b)(e) Surgical Care Affiliates, Inc. 10.000%, 07/15/2017 (Acquired 12/15/2009; Cost $609,292) (r) United Surgical Partners International, Inc. 9.250%, 05/01/2017(e) Health Services - 1.80% DaVita, Inc. 7.250%, 03/15/2015 Rural/Metro Corporation 12.750%, 03/15/2016 Household & Leisure Products - 2.12% Brunswick Corporation 11.250%, 11/01/2016 (Acquired 08/11/2009 - 01/21/2010; Cost $866,718)(r) Freedom Group, Inc. 10.250%, 08/01/2015 (Acquired 07/15/2009 - 03/30/2010; Cost $1,035,556)(r) Leisure - 0.76% Universal City Development Partners Limited 8.875%, 11/15/2015 (Acquired 10/27/2009 - 12/16/2009; Cost $690,151)(r) Machinery - 1.67% Altra Holdings, Inc. 8.125%, 12/01/2016 (Acquired 11/16/2009; Cost $493,455)(r) Manitowoc Company, Inc. 9.500%, 02/15/2018 Media - Broadcast - 0.74% Sirius XM Radio, Inc. 9.750%, 09/01/2015 (Acquired 08/13/2009 - 01/11/2010; Cost $642,132)(r) Media - Cable - 1.22% Cequel Communications Holdings I LLC/Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 10/30/2009; Cost $591,480)(r) Unitymedia Hessen GmbH & Company/Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 11/17/2009; Cost $494,256)(r) Media - Services - 1.69% Clear Channel Worldwide Holdings, Inc. 9.250%, 12/15/2017 (Acquired 12/18/2009 - 03/24/2010; Cost $1,535,250)(r) Metals/Mining Excluding Steel - 2.34% International Coal Group, Inc. 9.125%, 04/01/2018 Novelis, Inc. 11.500%, 02/15/2015 Multi-Line Insurance - 0.56% American International Group, Inc. 8.250%, 08/15/2018 Oil Field Equipment & Services - 2.75% McJunkin Red Man Corporation 9.500%, 12/15/2016 (Acquired 12/16/2009 - 03/25/2010; Cost $1,487,419)(r) Parker Drilling Company 9.125%, 04/01/2018 (Acquired 03/11/2010; Cost $1,000,000)(r) Oil Refining & Marketing - 1.34% Holly Corporation 9.875%, 06/15/2017 (Acquired 03/05/2010 - 03/19/2010; Cost $1,237,098)(r) Packaging - 0.39% Graphic Packaging International, Inc. 9.500%, 06/15/2017 Pharmaceuticals - 1.80% Elan Finance PLC 8.750%, 10/15/2016 (Acquired 09/29/2009 - 11/12/2009; Cost $635,436)(r) Talecris Biotherapeutics Holdings Corporation 7.750%, 11/15/2016 (Acquired 10/16/2009; Cost $496,605)(r) Valeant Pharmaceuticals International 8.375%, 06/15/2016 (Acquired 06/03/2009 - 11/25/2009; Cost $498,697)(r) Printing & Publishing - 0.44% Valassis Communications, Inc. 8.250%, 03/01/2015 Restaurants - 1.10% O'Charleys, Inc. 9.000%, 11/01/2013 Software/Services - 0.56% JDA Software Group, Inc. 8.000%, 12/15/2014 (Acquired 12/07/2009; Cost $494,940)(r) Specialty Retail - 2.72% NetFlix, Inc. 8.500%, 11/15/2017 Office Depot, Inc. 6.250%, 08/15/2013 QVC, Inc. 7.375%, 10/15/2020 (Acquired 03/17/2010; Cost $500,000)(r) Sonic Automotive, Inc. 9.000%, 03/15/2018 (Acquired 03/09/2010; Cost $744,743)(r) Support - Services - 1.14% RSC Equipment Rental, Inc./RSC Holdings III LLC 10.000%, 07/15/2017 (Acquired 02/22/2010; Cost $1,069,540)(r) Telecom - Integrated/Services - 3.11% Hughes Network Systems LLC/HNS Finance Corporation 9.500%, 04/15/2014 Intelsat Corporation 9.250%, 06/15/2016 New Communications Holdings, Inc. 8.500%, 04/15/2020 (Acquired 03/26/2010, Cost $1,000,000)(c)(r) TW Telecom Holdings, Inc. 8.000%, 03/01/2018 (Acquired 03/04/2010; Cost $496,420)(r) Telecom - Wireless - 2.31% Sprint Capital Corporation 8.750%, 03/15/2032(b) Telesat Canada/Telesat LLC 11.000%, 11/01/2015 Wind Acquisition Finance SA 11.750%, 07/15/2017 (Acquired 07/01/2009 - 01/08/2010; Cost $1,236,428)(r) Transportation Excluding Air/Rail - 0.55% Marquette Transportation Company/Marquette Transportation Finance Corporation 10.875%, 01/15/2017 (Acquired 01/12/2010; Cost $494,050)(r) Total corporate bonds (Cost$76,756,962) CONVERTIBLE BONDS - 5.55% Auto Parts & Equipment - 1.54% Accuride Corporation 7.500%, 02/26/2020 (Acquired 02/26/2010 - 03/16/2010; Cost $706,180) (e)(f) ArvinMeritor, Inc. 4.000%, 02/15/2027 Electronics - 1.03% Advanced Micro Devices, Inc. 6.000%, 05/01/2015 Food & Drug Retailers - 0.95% Great Atlantic & Pacific Tea Company 6.750%, 12/15/2012 Hotels - 1.47% Strategic Hotel Funding LLC 3.500%, 04/01/2012 (Acquired 02/22/2010 - 03/26/2010; Cost $1,325,411) (r) Metals/Mining Excluding Steel - 0.56% Kaiser Aluminum Corporation 4.500%, 04/01/2015 (Acquired 03/24/2010; Cost $506,000) (r) Total convertible bonds (Cost$4,717,397) ASSET BACKED SECURITIES - 0.33% Airlines - 0.33% Continental Airlines, Inc. - Series 2000-1, Class A-1 8.048%, 11/01/2020 Total asset backed securities (Cost$279,819) CONVERTIBLE PREFERRED STOCKS - 4.44% Shares Held Automakers - 1.39% General Motors Company/Motors Liquidation Company - Series C, 6.250% Banking - 0.98% Citigroup, Inc., 7.500% Media - Services - 0.96% Interpublic Group of Companies, Inc.- Series B, 5.250% Multi-Line Insurance - 1.11% Hartford Financial Services Group, Inc., 7.250% Total convertible preferred stocks (Cost$3,392,500) Total investments - 97.08% (Cost$85,146,678) Time deposit* - 5.46% Liabilities in excess of other assets - (2.54)% ) Net assets - 100.00% $ (a) - The coupon rate shown on variable rate securities represents the rate at March 31, 2010. (b) - All or a portion of this security is segregated as collateral for delayed delivery securities. (c) - Delayed delivery security. (d) - Zero coupon bond.Effective yield is listed. (e) - Payment-in-kind security. (f) - Restricted security not registered under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $1,016,476, representing 1.09% of net assets. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $39,717,639, representing 42.60% of net assets. * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 4/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Diversified Large Cap Mid-Cap Value Fund Value Fund Value Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized depreciation $ ) $ ) $ ) Small Cap Value High Value Fund Opportunities Fund Yield Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation/ depreciation $ ) $ ) $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: • Level1— Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level2— Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following table presents the valuation levels of each Fund’s assets as of March 31, 2010: Diversified Value Fund Large Cap Value Fund Mid-Cap Value Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ Level 2 Other significant observable market inputs — — — Level 3 Significant unobservable inputs — — — Total Investments $ $ $ Small Cap Value Fund Value Opportunities Fund High Yield Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ — Other InvestmentCompanies — — Preferred Stocks Convertible Preferred Stocks Warrants — — Level 2 Other significant observable market inputs: Corporate Bonds — — Convertible Bonds — Asset Backed Securities — — Level 3 Significant unobservable inputs — — — Total Investments $ $ $ The Trust did not have any liabilities that were measured at fair value on March 31, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hotchkis and Wiley Funds By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateMay 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateMay 25, 2010 By (Signature and Title)/s/James Menvielle James Menvielle Treasurer of Hotchkis and Wiley Funds DateMay 25, 2010
